Opinion issued December 18, 2014




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                   NO. 01-14-00036-CV, 01-14-00037-CV
                          ———————————
                      SHELLEY ELLISON, Appellant
                                     V.
                       JAMES N. ELLISON, Appellee



                 On Appeal from the 310th District Court
                           Harris County, Texas
              Trial Court Case Nos. 2011-01483 & 2012-09595



                        MEMORANDUM OPINION

      The parties have filed an “Announcement of Mediated Settlement and

Motion to Reverse and Remand to the Trial Court to Enter a New Decree of

Divorce Based on Mediated Settlement,” representing that they have settled the
claims at issue and no longer wish to pursue their appeals. In accordance with their

settlement agreement, they request that we grant their motion, reverse, and remand

the case to the trial court for entry of a new decree based on their agreement.

      We deny the motion to reverse. In accordance with Rule of Appellate

Procedure 42.1(a)(2)(B), we set aside the trial court’s judgment without regard to

the merits and remand the case to the trial court for rendition of judgment in

accordance with the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B). No

opinion has issued. See TEX. R. APP. P. 42.1(c).

      All other pending motions are dismissed as moot.

                                  PER CURIAM


Panel consists of Justices Jennings, Higley, and Massengale.




                                          2